Citation Nr: 0946645	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-38 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Basic eligibility for nonservice-connected disability 
pension.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The Veteran had active duty service from October 8, 1969 to 
November 18, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDING OF FACT

The Veteran had less than 90 days of active service. 


CONCLUSION OF LAW

The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such 
as this, where a claim cannot be substantiated because there 
is no legal basis for the claim, or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis of Claim

Pension is provided for a veteran with honorable active 
military service of 90 days or more during a period of war 
(or discharge or release from service during a period of war 
for a service- connected disability) who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. § 
1521; 38 C.F.R. § 3.3(a)(3).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2009).

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, and the Persian Gulf War. 38 U.S.C.A. § 101; 38 C.F.R. § 
3.3(a)(3). The Vietnam era is the period beginning on 
February 28, 1961, and ending on May 7, 1975, in the case of 
a veteran who served in the Republic of Vietnam during that 
period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975. 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the 
period beginning on August 2, 1990, and ending on a date to 
be prescribed by Presidential proclamation or law.  See 38 
U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).

The veteran served from October 8, 1969 to November 18, 1969.  
The Veteran is not eligible for pension benefits because he 
served for less than 90 days.  See 38 U.S.C.A. § 1521(j). 

In this case, it is the law that is dispositive of the issue.  
Basic eligibility for non-service-connected pension benefits 
is precluded based on the Veteran's service.  As the law is 
dispositive of the veteran's claim for nonservice-connected 
pension benefits, the claim must be denied for lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Eligibility for nonservice-connected disability pension 
benefits is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


